Citation Nr: 1549571	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-41 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a fall, to include head trauma, a left rib fracture, a back injury and radiculopathy/neuropathy of the arms and legs.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant enlisted in the Army National Guard in August 1972, and he was a member until August 1978.  While a member of the Army National Guard, he had various periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA), including one initial period of ACDUTRA in the Army from February 1, 1973 to June 1, 1973, and a period of ACDUTRA from July 24, 1976 to August 14, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 denial of the appellant's claim issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AOJ for action as described below. 

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

The appellant contends that he was injured while on ACDUTRA in 1976.  He further contends that he currently has residuals from that injury, to include head trauma, a left rib fracture, a low back disorder and radiculopathy/neuropathy of the arms and legs.

Review of the evidence of record reveals that the appellant was examined at a U.S. Army health clinic on August 4, 1976.  There is no indication of why he was being seen.  However, his pupils were described as being equal and reactive and it was noted that there was no numbness or tingling of his lower extremities.  An April 1978 report of medical examination indicates that the appellant's clinical evaluation was normal.  The associated report of medical history does not include any mention of any head injury, recurrent back pain, chest pain or neuritis. 

The evidence of record also includes a letter from a private physician dated in August 2012.  The doctor stated that the appellant had a history of back problems, including stiffness, muscle spasms, pain and numbness of the lower extremities.  The physician stated that the appellant had suffered a 20-foot fall in service, that he lost consciousness as a result of the fall and that he incurred direct trauma to his back and a rib fracture on the left side.  She opined that it was at least as likely as not that the appellant's current problems were related to that in-service fall.

The Board notes that the appellant has not been afforded any VA medical examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is a service medical record that indicates that the appellant was seen for medical treatment during his 1976 period of ACDUTRA; it appears that he might have been assessed for injury after a fall.  There is also lay evidence of record to indicate that the appellant has had back problems since that time which have continued to the present.  The appellant has presented written statements to that effect.  A private medical opinion indicates a possible link to the 1976 period of ACDUTRA.  In light of the existence of this evidence of continuity of symptoms capable of lay observation, and possible etiologic link, the Board finds that the duty to assist in this case requires that an orthopedic evaluation should be obtained on remand. 

In addition, no medical records other than the appellant's service medical records have been included in the evidence of record.  On remand, all treatment records relating to the claimed conditions should be identified, obtained and associated with the evidence of record.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact the appellant to obtain the names and addresses of all private or VA or other government medical care providers and treatment centers where he has been treated or tested for any claimed condition (head injury, fractured left rib, low back disorder and radiculopathy/neuropathy of the arms and legs) since August 1976.  Obtain those records with assistance from the appellant as needed.  If any location contacted suggests other sources, those sources must be contacted.  In particular, obtain the reports from Dr. Ortiz Valentin.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative, if any, must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing the above and any additional development action deemed warranted by the record, schedule the appellant for examination by a VA orthopedist or orthopedic surgeon in order to determine the nature, onset date and etiology of the appellant's claimed disorders (head trauma, fractured left rib, low back disorder and radiculopathy/neuropathy of the arms and legs).

The entire claims file (i.e. the electronic file) must be reviewed.  If the examining physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be printed and made available to the examiner.

The physician is to address the history of the nature and extent of the appellant's claimed conditions (head trauma, fractured left rib, low back disorder and radiculopathy/neuropathy of the arms and legs), including pathophysiology and onset dates.  The physician is to determine whether any currently diagnosed pathology is related to any incident of the appellant's July 24, 1976 to August 14, 1976 period of ACDUTRA.  All indicated testing should be performed.

The physician must consider all imaging reports and other pertinent clinical findings in the appellant's medical records, and comment on the clinical significance of, and treatment for, any atypical findings.  Based on the findings of the review of the evidence of record, including the appellant's statements about the injury or fall he experienced in the summer of 1976 while on ACDUTRA, and the physical examination of the appellant, the physician must render opinions as to the following questions:

(a) Does the appellant currently have any residuals of a head injury?  If so, describe the nature, extent and onset date of any identified residual.

(b) Does the appellant currently have any residuals of a left rib fracture?  If so, describe the nature, extent and onset date of any identified residual.

(c) Does the appellant currently have any low back disorder?  If so, describe the nature, extent and onset date of any identified low back disorder.

(d) Does the appellant currently have any radiculopathy or neuropathy of his arms and/or legs?  If so, describe the nature, extent and onset date of any such radiculopathy or neuropathy.

(e) Is any of the appellant's currently claimed and diagnosed pathology etiologically related to any incident of ACDUTRA in August 1976, including a fall, or is the claimed pathology more likely due to some other cause or causes, including aging and/or post-service injury?  A discussion of the August 1976 service medical record, the April 1978 service medical examination report and the August 2012 private medical opinion must be included. 

The requested opinions must be provided based on a review of the claims file alone if the appellant fails to report for examination.

In assessing the relative likelihood as to origin and etiology of the pathology specified above, the examining physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current pathology is causally or etiologically related to any occurrence of the July 24, 1976 to August 14, 1976 period of ACDUTRA, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

5.  A complete rationale for all requested opinions must be provided.  If the physician cannot provide any requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Specific attention must be directed to the medical report.  If the report does not include adequate responses to the specific opinions requested, the report must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

7.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection relating to a period of ACDUTRA.

8.  If the benefit sought on appeal remains denied, the appellant and his representative, if any, must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

